Citation Nr: 1758306	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-20 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to December 1946.  The Veteran died in March 2011, and the Appellant is an administrator for Heritage Woods of Sterling, one of the Veteran's healthcare providers.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in May 2016 so that a hearing could be scheduled, and again in February 2017 for further development.

In October 2016, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

All monetary benefits due the Veteran at the time of his death have been paid by VA.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accrued benefits are periodic monetary benefits or monthly benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death.  Any such benefits which are due and unpaid upon the death of such individual will be paid to the surviving spouse or other appropriate party.  38 U.S.C. § 5121.  In some cases, accrued benefits may be paid to creditors who shared in the expense of the Veteran's last illness.  38 C.F.R. § 3.1000(a)(5).

The Appellant has asserted that her organization, an assisted living facility which cared for the Veteran prior to his death, is entitled to accrued benefits as a creditor of the Veteran.  In that regard, the Appellant testified that her organization provided services to the Veteran at a discounted rate because he had been awarded special monthly pension (SMP) based on the need for aid and attendance by VA, but had not yet received retroactive payments.  SMP was awarded effective September 2009 by a rating decision dated December 2009, but the Veteran did not immediately receive the full monetary benefit.  Instead, the record reflects that, because VA was not immediately notified of the Veteran's death in March 2011, a retroactive award of $18,936.00 as well as a regular monthly award in the amount of $592.00 were issued in his name in April 2011.  The Veteran's daughter, L.G., subsequently endorsed the checks with her own name and the Veteran's name and deposited them into her account.  The Appellant filed an accrued benefits claim, prompting an investigation into the matter by the VA Office of the Inspector General (OIG) which resulted in a finding that no fraud was committed.

This case is somewhat unusual, and the Board is sympathetic to the fact that the Appellant's facility generously provided services to the Veteran at a discounted rate, assuming in good faith that the balance would be paid when the Veteran received his retroactive SMP.  Despite the fact that the Veteran's SMP may properly have been paid to the facility if certain criteria were met, the Board notes that the VA OIG investigated the matter and declined to make a finding that L.G. embezzled money from the government or that there was any loss to VA.  VA has no means by which to retrieve or redirect the money and no authority to direct that it be paid to the facility.  The Veteran had no benefits other than SMP due to him at the time of his death.  As any money due to the Veteran at the time of his death has already been paid by VA, there are no benefits due and there remain no funds with which to award the Appellant's facility accrued benefits.  If the facility had a contractual agreement with the Veteran's family regarding payment, a remedy may be pursued by other means.  In the absence of any unpaid VA benefits, however, the claim must be denied.  


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


